DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 05 June 2020.  Claims 1 – 16 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 16 are objected to because of the following informalities:
In Re Claim 1, the phrase “for fluid into” in Line 3 would be clearer if replaced with the phrase --for flowing fluid into--.
In Re Claim 1, the phrase “for fluid out of” in Line 4 would be clearer if replaced with the phrase --for flowing fluid out of--.
In Re Claim 10, the phrase “belonging to” in Line 6 would be clearer if replaced with the phrase --being part of--.
In Re Claim 11, the phrase “diaphragm takes” in Line 2 would be clearer if replaced with the phrase --diaphragm has--.
In Re Claim 15, the phrase “belonging to” in Line 4 would be clearer if replaced with the phrase --being part of--.
In Re Claim 16, the phrase “belonging to” in Line 4 would be clearer if replaced with the phrase --being part of--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for detecting” in Lines 14 – 15 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In Re Claim 8, this claim recites the phrase “an electromechanical assembly for varying the amplitude distinct from said motor”.  The specification does not describe any assembly other than the motor (M, 4; Figure 1) that can be understood by a Mechanical Engineer (Wands factor D) to be electromechanical (i.e. having an electrical element).  Figure 1 only depicts a mechanical link between the edge (31) of the diaphragm (3) and the motor (4).  Therefore there is lack of guidance provided by the inventor in the specification with regards to the claimed electromechanical assembly (Wands factor F).  There is also lack of guidance (Wands factor F) in the specification that can be understood by a Mechanical Engineer (Wands factor D) as to how an electromechanical assembly can vary an amplitude.  Conventional electromechanical devices such as 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 2, the limitation “chosen from the group of sensors comprising” in Line 4 is indefinite because it is unclear what other alternatives besides the ones listed in the claim are intended to be encompassed by the claim (MPEP 2173.05(h), Section I).  For the purpose of prior art analysis, the phrase --, the at least one sensor being-- will be assumed instead in Line 4, and that the phrase “an infrared sensor, an eddy current sensor” in Line 10 will be changed to --an infrared sensor or an eddy current sensor--.
In Re Claim 4, the limitation “chosen from the group of deformation sensors comprising” in Lines 3 – 4 is indefinite because it is unclear what other alternatives besides the ones listed in the claim are intended to be encompassed by the claim (MPEP 2173.05(h), Section I).  For the purpose of prior art analysis, the phrase --, the at least one sensor being-- will be assumed instead in Lines 3 – 4, and that the phrase “a deformation sensor” in Line 9 will be changed to --or, a deformation sensor--.
In Re Claim 5, the limitation “chosen from the group of sensors comprising” in Lines 3 – 4 is indefinite because it is unclear what other alternatives besides the ones listed in the claim are intended to be encompassed by the claim (MPEP 2173.05(h), Section I).  For the purpose of prior art analysis, the phrase --, the at least one sensor being-- will be assumed instead in Lines 3 – 4, and that the phrase “a current sensor” in Line 9 will be changed to --or, a current sensor--.
In Re Claim 6, this claim recites the limitation “said at least one motor power supply signal” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --said at least one electrical power supply signal-- will be assumed instead.
In Re Claim 6, the limitation “chosen from a group of sensors for detecting fluid characteristics comprising” in Line 4 is indefinite because it is unclear what other alternatives besides the ones listed in the claim are intended to be encompassed by the claim (MPEP 2173.05(h), Section I).  For the purpose of prior art analysis, the phrase -- , the at least one sensor for detecting fluid characteristics being-- will be assumed instead in Line 4, and that the phrase “at least” in Line 7 will be changed to --or, at least--.
In Re Claim 8, this claim recites the limitation “the amplitude” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --an amplitude-- will be assumed instead.
In Re Claim 8, the phrase “an electromechanical assembly for varying the amplitude distinct from said motor” in Lines 2 – 3 is not clear as to what it means and is therefore indefinite.  For the purpose of prior art analysis, the phrase --a mechanical assembly whose amplitude is determined by said motor-- will be assumed instead.
In Re Claim 11, the limitation “general shape” in Line 9 is a relative term which renders the claim indefinite.  The term "general" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of deviation in shape that would still be within the scope of the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of prior art analysis the word --shape-- will be assumed instead.
In Re Claim 11, the limitation “selected from the group of diaphragm shapes comprising” in Lines 2 – 3 is indefinite because it is unclear what other alternatives besides the ones listed in the claim are intended to be encompassed by the claim (MPEP 2173.05(h), Section I).  For the purpose of prior art analysis, the phrase --the diaphragm shape being-- will be assumed instead in Lines 2 – 3, and that the phrase “shape, a tubular” in Line 3 will be changed to --shape, or a tubular--.
In Re Claim 12, the limitation “rotor” in Line 2 is indefinite because the motor in Claim 1, Lines 11 – 12 provides a reciprocating motion, not rotational motion.  For the purpose of prior art analysis, the word --mover-- will be assumed instead.
In Re Claim 13, the limitation “rotor” in Line 3 is indefinite because the motor in Claim 1, Lines 11 – 12 provides a reciprocating motion, not rotational motion.  For the purpose of prior art analysis, the word --mover-- will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 – 8, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Letailleur (PG Pub US 20150330383 A1).

In Re Claim 1, Letailleur discloses A ripple diaphragm circulator (Figure 1) comprising: a body (3) inside which there is a chamber (4) internal to the body, this chamber (4) comprising at least one inlet opening (52) for flowing fluid into the chamber (4) and at least one outlet opening (54) for flowing fluid out of the chamber (4) 

In Re Claim 6, Letailleur discloses the limitations of Claim 1, and Letailleur further discloses that the power supply unit (paragraph [0054] discloses that an alternating current is supplied to the electromagnetic actuator {motor 9}, which means there is a power supply that generates the alternating current) is arranged so that said at least one electrical power supply signal (alternating current disclosed in paragraph [0054]) which said unit (paragraph [0054] discloses that an alternating current is supplied to the electromagnetic actuator {motor 9}, which means there is a power supply that generates the alternating current) generates is dependent on measurements taken by at least one sensor (paragraph [0084]) of said detection device chosen from a group of sensors for detecting fluid characteristics to be a sensor for detecting the flow rate of fluid pumped by the circulator (paragraphs [0054] and [0084]; Figure 1).

In Re Claim 7, Letailleur discloses the limitations of Claim 1, and Letailleur further discloses that the actuating mechanism (9, 91) is arranged so as to define a maximum amplitude of the reciprocating motion (a reciprocating motion must have a maximum amplitude at the transition to motion in the opposite direction) of the first edge (61) of the diaphragm (61) that is variable (the amplitude can be adjusted, which means the amplitude is variable) according to said at least one electrical power supply signal 

In Re Claim 8, Letailleur discloses the limitations of Claim 1, and Letailleur further discloses that the actuating mechanism (9, 91) includes a mechanical assembly (91) whose amplitude is determined by said motor (9)(paragraph [0053] and Figure 1), this electromechanical assembly (electromagnetic actuator in paragraph [0053]) comprising said part (81, 91) linking the motor (9) to the first edge (61) of the diaphragm (6), this electromechanical assembly (electromagnetic actuator in paragraph [0053]) being arranged so as to define a maximum amplitude (a reciprocating motion must have a maximum amplitude at the transition to motion in the opposite direction) of the reciprocating motion of the first edge (61) of the diaphragm (6) that is variable according to a maximum amplitude setpoint delivered by an amplitude control unit to said electromechanical assembly (paragraph [0037] states that the amplitude can be adjusted, which means there is an amplitude control unit and a defined setpoint) (paragraphs [0053], [0066] and [0037]; Figure 1).

In Re Claim 12, Letailleur discloses the limitations of Claim 1, and Letailleur further discloses that the motor includes a movable mover (part of 91, 9) including at least one permanent magnet (paragraph [0083] discloses a ferromagnet) and a stator comprising at least one stator coil (paragraph [0066] discloses a coil that induces displacement of the ferromagnetic element) suitable for generating a magnetic flux in response to said at least one motor electrical power supply signal (alternating current .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drevet (US Patent 6,361,284 B1) in view of Noth (PG Pub US 20130272902 A1).

In Re Claim 1, Drevet discloses A ripple diaphragm circulator (Figure 33 embodiment is being relied upon, Figures 1 and 4 are being referenced for some labels that are not shown in the Figure 33 embodiment) comprising: - a body (28) inside which there is a chamber (30) internal to the body (28)(Column 5, Lines 25 – 26 and Figure 4), this chamber (30) comprising at least one inlet opening (27) for flowing fluid into the chamber (30) and at least one outlet opening (29) for flowing fluid out of the chamber (30)(Column 5, Lines 43 – 44 and Figure 4); a flexible diaphragm (33) placed in the chamber so as to be able to ripple there between first and second edges (41 is one edge, periphery of 44 is another edge) of the diaphragm (33)(Column 4, Lines 2 – 5 and Figure 1), the first diaphragm edge (41) being located closer to the fluid inlet opening (27) than to the fluid outlet opening (29) and the second diaphragm edge (periphery of 44) being located closer to the fluid outlet opening (29) than to the fluid inlet opening (27) (Column 5, Lines 43 – 44 and Figure 4); the circulator further comprising: an actuating mechanism (123) comprising at least one motor (piezoelectric motor disclosed in Column 10, Lines 25 – 26),

    PNG
    media_image1.png
    548
    684
    media_image1.png
    Greyscale

Annotated Figure 33 of Drevet
and at least one mechanical linking part (the connection between 123 and 33, see annotated Figure 33 above) linking the motor (piezoelectric motor disclosed in Column 10, Lines 25 – 26) to the first edge of the diaphragm (41) so as to move it in a reciprocating motion relative to the body (28) in order to produce a ripple on the diaphragm (33) propagating from the first diaphragm edge (41) to the second diaphragm edge (periphery of 44)(Column 4, Lines 2 – 5 and Figure 1).
However, Drevet is silent with regards to a device for detecting at least one value representative of the movement of the diaphragm.
Nevertheless, Noth discloses an analogous diaphragm circulator (Figures 1A and 1B) that has an actuating mechanism comprising at least one motor (6 disclosed to be a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the device for detecting a value as taught by Noth to detect the position of the diaphragm of Drevet for the purpose of optimizing power consumption (paragraphs [0001] and [0089] of Noth).

In Re Claim 2, Drevet and Noth disclose all the limitations of Claim 1, although Drevet does not disclose the device for detecting at least one value, however, Noth 

In Re Claim 4, Drevet and Noth disclose all the limitations of Claim 1, although Drevet does not disclose a sensor, however, Noth discloses that the detection device (104) is arranged so that said detection signal (from “Amplifier” in paragraph [0066] and Figure 2) delivered to the power supply unit (“High voltage driver” and “Microcontroller unit” in paragraphs [0065] and [0067]; Figure 2) is dependent on measurements taken by at least one sensor (paragraph [0058] discloses a strain gage) of said detection device (104) chosen to be a deformation sensor (a strain gage measures strain which by definition is change in length per unit length; a change in length is deformation) attached to the diaphragm (paragraph [0060]) in order to measure deformations of the diaphragm (1 in Figure 1A and 103 in Figure 1B)(paragraphs [0058] and [0060]; Figure 2).

In Re Claim 5, Drevet and Noth disclose all the limitations of Claim 1, although Drevet does not disclose a sensor, however, Noth discloses that the detection device (104) is arranged so that said detection signal (from “Amplifier” in paragraph [0066] and 

In Re Claim 9, Drevet and Noth disclose all the limitations of Claim 1, although Drevet does not disclose the device for detecting at least one value, however, Noth discloses that said value (read by sensor 104) representative of the movement of the diaphragm (1 in Figure 1A and 103 in Figure 1B) relative to the body (101) is a maximum amplitude of movement (this is represented by the positon of the diaphragm at or near the mechanical stop 2 in Figure 1A; the maximum amplitude position is shown in part of Figure 3 when actuation voltage is applied; paragraph [0089] discloses amplitude of the stroke which is the maximum amplitude of movement) measured from the first edge (near 3 or 5, where the diaphragm is secured)(the position of the first edge represents the neutral position of the diaphragm from where the displacement amplitude is measured) of the diaphragm (1 in Figure 1A and 103 in Figure 1B) relative to the body (101)(paragraphs [0070] - [0073] and Figure 3).

In Re Claim 11, Drevet and Noth disclose all the limitations of Claim 1, and Drevet further discloses that the diaphragm (33) takes a shape selected to be a discoidal shape (Column 4, Lines 65 – 66; Figure 3).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Letailleur (PG Pub US 20150330383 A1) in view of Freudenberger (US Patent 8,267,667 B2).
In Re Claim 13, Letailleur discloses all the limitations of Claim 12, however, Letailleur does not disclose a sensor to detect the position of the mover relative to the coil.
Nevertheless, Freudenberger discloses a diaphragm (13) connected to a mover (19) that is actuated by the coil (2), the position of the mover (19) relative to the coil (2) is detected by sensor (31)(Column 9, Lines 58 – 60, Column 10, Lines 17 – 22; Figures 4 and 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the position sensor as taught by Freudenberger to detect the position of the mover of Letailleur for the purpose of providing feedback to ensure that the desired oscillation amplitude is being achieved.


Claims 3 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drevet (US Patent 6,361,284 B1) in view of Noth (PG Pub US 20130272902 A1) and further in view of Suzuki (Korean Patent KR 20050012675 A, full machine translation provided by examiner).

In Re Claim 3, Drevet and Noth disclose all the limitations of Claim 1, however, they are silent with regards to the details of the sensor (Noth only broadly discloses an 
Nevertheless, Suzuki discloses that a sensor (1, 3) of the detection device has a target (diffraction grating disclosed in paragraph [71]) mechanically linked to the diaphragm (2), the value (difference between diffracted images – paragraph [72]) representative of a movement of the diaphragm (2) varying during the movement of this target (diffraction grating disclosed in paragraph [71]) relative to the body (4a, 4b)(paragraphs [71],[72];Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to mechanically link a target as taught by Suzuki on the diaphragm of Drevet / Noth, which is essentially substituting the broadly disclosed optical sensor of Noth with the narrowly disclosed optical sensor configuration which includes a target on the diaphragm as taught by Suzuki, because it is a simple substitution of one known element for another to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).
	
In Re Claim 14, Drevet and Noth disclose all the limitations of Claim 1, however, they are silent with regards to the details of the detection device (Noth only broadly 
Nevertheless, Suzuki discloses that a sensor (1, 3) of the detection device is arranged so as to detect the respective positions of a plurality of points (diffraction grating disclosed in paragraph [71] has a plurality of points represented by holes “H” in Figure 3a and paragraph [77]) on the diaphragm (2) relative to the body (4a, 4b) (paragraphs [71],[72],[77]; Figure 3a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the broadly disclosed optical sensor of Drevet / Noth to detect a plurality of points on the diaphragm as taught by Suzuki, which is essentially substituting the broadly disclosed optical sensor of Noth with the narrowly disclosed optical sensor configuration which includes a plurality of points on the diaphragm as taught by Suzuki, because it is a simple substitution of one known element for another to obtain predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. v. Teleflex Inc at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale E).

In Re Claim 15, Drevet, Noth and Suzuki disclose all the limitations of Claim 14, although Drevet and Noth do not disclose a plurality of points on the diaphragm, 

In Re Claim 16, Drevet, Noth and Suzuki disclose all the limitations of Claim 14, although Drevet and Noth do not disclose a plurality of points on the diaphragm, however, Suzuki discloses that the detection device (1, 2, 3) is arranged so as to collect images of a surface (shown in Figure 3b) of the diaphragm (2) extending between the first and second edges (one edge is at 4a, the other edge is at 4b) of the diaphragm (2) in order to detect said positions of a plurality of points (diffraction grating disclosed in paragraph [71] has a plurality of points represented by holes “H” in Figure 3a and paragraph [77]) on the diaphragm (2), these points being part of a surface shape of the diaphragm (2) in three dimensions (each hole “H” of the diffraction grating has a two dimensional base and vertical walls, thereby making it three dimensional) so as to define a three-dimensional image (the diffraction image is an optical projection of each three dimensional hole of the diaphragm) of this diaphragm (2) and its change over time (paragraphs [71] - [73], [77]; Figures 1, 3a).


Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for indicating Allowable Subject Matter
In Re Claim 10, The prior art does not disclose the diaphragm circulator of Claim 10, but more specifically “a fluid deflector positioned in the chamber and connected to the body in order to direct fluid arriving in the chamber via the fluid inlet opening toward the first diaphragm edge in a direction running from this first diaphragm edge to the second diaphragm edge, a sensor for detecting the movement of the first diaphragm edge being part of the detection device and being attached to this deflector”.
Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Mou (PG Pub US 20190064104 A1) discloses a fluid deflector (Figure 2b, see changing direction of arrows to the right side) positioned in the chamber (inside 2) and connected to the body (2) in order to direct fluid arriving in the chamber via the fluid inlet opening (211) toward the first diaphragm (13) edge in a direction running from this first diaphragm edge to the second diaphragm edge (i.e. horizontally), a sensor (12) being part of the detection device and being attached to this deflector.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746